266 S.W.3d 880 (2008)
STATE of Missouri, Respondent,
v.
James R. MARKLE, Appellant.
No. WD 68258.
Missouri Court of Appeals, Western District.
October 28, 2008.
Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Emmett D. Queener, Columbia, MO, for Appellant.
Before JOSEPH M. ELLIS, Presiding Judge, RONALD C. HOLLIGER, Judge and JOSEPH P. DANDURAND, Judge.

ORDER
PER CURIAM.
James Markle appeals from his conviction in the Circuit Court of Jackson County of one count of class B felony assault in the first degree. In his sole point on appeal, Appellant contends that the trial court erred in denying his motion for judgment of acquittal on that count, asserting that the evidence was insufficient to establish that he knowingly attempted to kill or cause serious injury to the victim. After a thorough review of the record, we conclude that the judgment is supported by sufficient evidence. No jurisprudential purpose would be served by a formal written opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 30.25(b).